NARICK, Senior Judge.
Springfield Township and the Intervening Objectors appeal from an order of the Court of Common Pleas of Montgomery County, which sustained the appeal of Albert M. Comly reversing the Springfield Township Zoning Hearing Board’s denial of a special exception to build a multiunit dwelling.1
*94The issues raised before this Court are identical to those raised before the trial court. Our review of both the record and relevant case law indicates that the trial court correctly determined the issues and, accordingly, we affirm on the able and well-reasoned opinion of the Honorable Stanley R. Ott in Appeal of Albert M. Comly from a Decision of the Zoning Hearing Board of the Township of Springfield, (Montg. No. 90-02803 order filed September 25, 1990 and opinion filed November 27, 1990), — Pa.D. & C. 3d — (19 ).
ORDER
AND NOW, this 10th day of April, 1991, the order of the Court of Common Pleas of Montgomery County in the above-captioned matter is hereby affirmed.

. Following Comly’s filing of a Notice of Appeal to the trial court, Springfield Township filed a Notice of Intervention and Objectors filed a Petition to Intervene. Now before this Court is the appeal of Springfield Township docketed at 2179 C.D. 1990, and the appeal of *94Intervening Objectors docketed at 2280 C.D. 1990. These cases were consolidated for appeal.